          Case 1:20-cv-02511-EGS Document 10 Filed 11/05/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ROBERT C. LAITY,                           )
                                           )
                  Plaintiff,               )
                                          )
      v.                                  )  Case No. 20-cv-02511-EGS
                                          )
KAMALA DEVI HARRIS,                       )
                                          )
                  Defendant.              )
__________________________________________)

          DEFENDANT’S REPLY MEMORANDUM OF IN SUPPORT OF HER
                          MOTION TO DISMISS

        Laity’s opposition confirms that his frivolous lawsuit must be dismissed for lack of

standing and, in the alternative, failure to state a claim.

        First, Laity does not explain how his Complaint alleges an injury-in-fact, i.e. “an invasion

of a legally protected interest that is concrete and particularized.” Competitive Enter. Inst. v.

FCC, 970 F.3d 372, 381 (D.C. Cir. 2020) (internal quotation and citation omitted). Nor could

he. His unfounded allegations are nothing more than “generalized grievance[s],” Mideast Sys. &

China Civil Constr. Saipan Joint Venture, Inc. v. Hodel, 792 F.2d 1172, 1176 (D.C. Cir. 1986),

and, by his own admission, he seeks to redress a purported injury affecting the American people

at large, see Laity Opp. at 7 (“Our National security and sovereignty has been breached.”)

(emphasis added). The Supreme Court long ago made clear that a Plaintiff in such circumstances

lacks standing to sue: “[S]eeking relief that no more directly and tangibly benefits [Plaintiff]




                                                   1
          Case 1:20-cv-02511-EGS Document 10 Filed 11/05/20 Page 2 of 3




than it does the public at large . . . does not state an Article III case or controversy.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 573-74 (1992). 1

       Second, Laity’s opposition confirms that he has not stated a claim because his legal

argument about Senator Harris’s eligibility to be Vice President is flatly wrong. Relying on

Minor v. Hapersett, Laity asserts that the Supreme Court “arrived . . . unanimously” at Laity’s

definition for natural born citizen: “one born in the United States to parents who are themselves

citizens.” Laity Opp. at 2. But Minor did no such thing. It simply stated in dictum that it was

unsettled in 1874 whether the U.S.-born children of foreign parents are natural born citizens. 88

U.S. 162, 167 (1874). The Court settled that question two decades later in Wong Kim Ark, 169

U.S. 649, 704 (1898), and reaffirmed its holding in the 1980s in Plyler v. Doe, 457 U.S. 202,

211-212 (1982), and INS v. Rios-Pineda, 471 U.S. 444, 446 (1985). Following the Supreme

Court’s lead, lower courts have held repeatedly that those born in the United States are natural

born citizens, regardless of the citizenship of their parents. See Tilsdale v. Obama, 2012 WL

7856823, at *1 (E.D. Va. Jan. 23, 2012); Ankeny v. Governor of State of Ind., 916 N.E.2d 678,

688 (Ind. Ct. App. 2009). Laity does not address this authority, and any attempt to refute it

would fail.

                                          CONCLUSION

       For these reasons and those set forth in Defendant’s opening memorandum, this Court

should dismiss Laity’s Complaint with prejudice.




1
        To the extent Laity contends that he has standing because he has “filed a proper
‘Information in the form of quo warranto,’” he is wrong. Filing a writ of quo warranto does not
absolve Laity of his obligation to establish Article III standing, which he has failed to do. See
Sibley v. Obama, 866 F. Supp. 2d 17, 20 (D.D.C. 2012). Moreover, “only the Attorney General
or the United States Attorney”—not a private citizen like Laity—has standing to bring a quo
warranto action challenging a public official’s right to hold office.” Id.

                                                   2
         Case 1:20-cv-02511-EGS Document 10 Filed 11/05/20 Page 3 of 3




Dated: November 5, 2020                    /s/ Benjamin J. Razi
                                           Benjamin J. Razi (D.C. Bar No. 475946)
                                           COVINGTON & BURLING LLP
                                           One CityCenter
                                           850 Tenth Street NW
                                           Washington, DC 20001
                                           (202) 662-6000
                                           brazi@cov.com

                                           Counsel for Defendant Kamala Devi Harris




                                       3
